               Case 2:19-cr-00247-JCC Document 55 Filed 10/06/20 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                           CASE NO. CR19-0247-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12   MATTHEW R. SCHLEY,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Trial in this matter is RESCHEDULED
18   for November 16, 2020. Pretrial motions must be filed by Wednesday, October 14, 2020. Pretrial
19   filings—including trial briefs, motions in limine, proposed voir dire, proposed jury instructions,
20   and proposed verdict forms—must be submitted no later than Friday, November 6, 2020.
21          DATED this 6th day of October 2020.
22                                                          William M. McCool
                                                            Clerk of Court
23

24                                                          s/Tomas Hernandez
                                                            Deputy Clerk
25

26


     MINUTE ORDER
     CR19-0247-JCC
     PAGE - 1
